DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s amendment, filed 05/18/2020, has been entered.

    Claims 1-130 have been canceled.

    Claims 113-152 have been added.

                                                EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  The title has been replaced with:

--  VECTORS COMPRISING NUCLEIC ACIDS ENCODING ANTI-OX40 ANTIBODIES -- .  

                                                  REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance:  

     As indicated previously in priority USSN 15,148,720, now U.S. Patent No. 10,259,882 (1449; #A77) and USSN 16/384,116, now U.S. Patent No. 10,626,181 (1449, #A78),
     due to high polymorphism of antibodies, the claimed anti-OX40 antibodies encoded by the claimed SEQ ID NOS. attributed to encoding specific anti-OX40 antibodies species as described in the Examples in the specification are deemed structurally distinct on the primary amino acid basis.

     Upon consideration of prior art and sequence searches, 
     these claimed nucleic acids encoding anti-OX40 antibodies and CDRs / heavy/light chains thereof do not appear to known or taught in the prior art. 
     The prior art neither suggest or teaches anti-OX40 antibodies encoded by the claimed nucleic acids having the exact chemical structure of the anti-OX40 antibodies encoded by the claimed nucleic acids . 
     Accordingly, the claims are deemed free of the prior art and are deemed allowable.

    Also, as indicated in priority USSN 15/148,720, Min et al. (U.S. Patent No. 7,960,515) (1449; #20) and Simons /Boon WO 2013/ 038191 (1449; #B19) are cited of interest as it relates to agonistic anti-OX40 antibodies disclosed in Example 2 of the instant specification. 


     The terminal disclaimer has been recorded. 

     In turn, the claimed invention is deemed allowable.

6.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
December 21, 2021